Citation Nr: 9907702	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

3. Entitlement to service connection for a kidney disability.

4. Entitlement to service connection for a hernia.

5. Entitlement to an evaluation in excess of 50 percent for 
anxiety disorder.

6. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to June 1945 
and from September 1951 to April 1953.

By decision in May 1985, the Board of Veterans' Appeals 
(Board) denied the veteran's claims for service connection 
for heart and back disabilities.  Recently, the veteran 
submitted additional evidence seeking to reopen his claims 
for service connection for these disabilities.  In a rating 
decision dated June 1995, the Regional Office (RO) concluded 
that the evidence submitted by the veteran was not new and 
material, and his claims for service connection remained 
denied.  The Board notes that this rating action considered 
the claims for service connection for a kidney disorder and 
hernia on the basis of whether new and material evidence had 
been submitted to "reopen" the claims.  However, this 
appears to be erroneous, as there is no evidence in the 
claims folder that a claim for service connection for a 
kidney disorder or hernia had previously been considered and 
denied by the RO or the Board.

By rating action in October 1997, the RO increased the 
evaluation assigned for the veteran's service-connected 
anxiety disorder from 10 percent to 30 percent, effective 
December 1995.  In a rating decision in March 1998, the RO 
noted that service connection for hernia had not previously 
been formally addressed, considered the claim and denied 
service connection for it.  In addition, the RO denied 
service connection for heart, back and kidney disabilities 
and for hernia on the basis that they were not secondary to 
the veteran's service-connected anxiety disorder.  The RO 
also increased the rating assigned for the veteran's service-
connected psychiatric disability from 30 percent to 50 
percent, effective December 1995.  Finally, the RO denied the 
claim for a total rating based on individual unemployability 
due to service-connected disability.  

The issues of entitlement to service connection for a kidney 
disorder and hernia, and a total rating based on individual 
unemployability due to service-connected disability are 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. By decision in May 1985, the Board denied the veteran's 
claims of entitlement to service connection for heart and 
back disabilities.  

3. The evidence submitted in support of the claim for service 
connection for a heart disability since the Board's 
decision consists of numerous medical records, including a 
statement from a physician relating the veteran's current 
cardiovascular disease to service.

4. This evidence is neither cumulative nor redundant, and is, 
in connection with the evidence previously considered, so 
significant that it must be considered to fairly decide 
the merits of the claim.

5. With respect to the claim for service connection for a 
back disability, the evidence added to the record since 
the Board's May 1985 determination is similar to and 
cumulative of the evidence previously considered, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

6. The veteran's anxiety disorder is manifested by anxiety, 
depression and some memory impairment.  There is no 
evidence of panic attacks or obsessional rituals.  

7.  It is not productive of more than considerable industrial 
impairment.


CONCLUSIONS OF LAW

1. The evidence received since the May 1985 decision wherein 
the Board denied service connection for a heart disability 
is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).

2. The evidence received since the May 1985 final decision 
wherein the Board denied service connection for a back 
disability is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104(b);  38 C.F.R. §§ 3.156(a), 20.1100 (1998).

3. The criteria for a rating in excess of 50 percent for 
anxiety disorder have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic 
Code 9400 (as in effect prior to November 7, 1996), as 
amended by 38 C.F.R. § 4.130, Diagnostic Code 9400 61 Fed. 
Reg. 52695-52702 (October 8, 1996) (effective November 7, 
1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
heart and back disabilities.

Criteria

The Board denied the veteran's claim for service connection 
for a heart disability in May 1985 on the basis that 
cardiovascular disease was not related to service.  The 
denial of the claim for service connection for a back 
disability was predicated on a finding that a chronic back 
disability was not shown until many years after the veteran's 
separation from service.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

Except as provided in section 5108 of this title, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In 
Colvin, the Court adopted the following rule with respect to 
the nature of the evidence which would justify reopening of a 
claim on the basis of new and material evidence:  "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin, 1 Vet. App. at 174.  

In light of the holding in Hodge, the Board will analyze the 
evidence submitted in the instant case according to the 
standard articulated in 38 C.F.R. § 3.156(a).  This standard, 
as aptly noted above, focuses on whether the new evidence (1) 
bears directly and substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  See Fossie v. West, 12 Vet. 
App. 1, 4 (1998).

In Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 
1999), the Court noted that Hodge implicitly held that new 
and material evidence may be presented even though a claim is 
not well grounded.  

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard, 4 
Vet. App. 384, 393-94 (1993).

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease or arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154 (West 1991).


Factual Background

The evidence which was of record prior to the May 1985 
decision wherein the Board deneid entitlement to service 
connection for heart and back disabilities is reported below.

The service medical records show that the veteran was seen in 
October 1942, and it was reported that there was no history 
of rheumatic fever.  There was a Grade II systolic murmur 
over the mitral valve and aorta areas.  There was a 
suspicious diastolic apical murmur.  No pertinent diagnosis 
was made.  The veteran was hospitalized for unrelated 
complaints in August 1943.  Blood pressure was 112/78.  

An examination of the heart showed that rhythm was regular.  
No enlargement was noted.  No murmurs were heard.  The bones 
and joints and the muscular system were normal.  

The veteran was afforded a general medical examination by the 
Department of Veterans Affairs (VA) in March 1947.  He 
related that he had pain in the chest when he had a cold.  
Blood pressure was 118/70.  The cardiovascular system was 
normal.  No articular or muscular rheumatism was noted.  A 
chest X-ray study revealed that the cardiac shadow was 
normal.  No pertinent diagnosis was made.  

The only service medical record available from the veteran's 
second period of service is the discharge examination, which 
was conducted in February 1953.  The veteran reported having 
occasional vague discomfort in the chest.  He noted that in 
1949 he had experienced an episode of swelling in his ankles 
and knees, and was told that he had rheumatic fever.  There 
had been no recurrence.  Examinations of the heart, vascular 
system and spine were normal.  Blood pressure was 110/70.  A 
chest X-ray study was negative.

The veteran was admitted to a VA domiciliary in July 1967.  
He reported that he had experienced constant left side pain 
in the lower back since 1950.  He later developed urinary 
complaints, and ultimately had surgery in 1961.  He did not 
feel that the surgery was successful because he still had 
back pain and urinary complaints.  A history of arthritis and 
rheumatic fever was noted.  During the hospitalization, an 
electrocardiogram was normal.  No pertinent diagnosis was 
made.

The veteran was again admitted to a VA domiciliary from 
December 1969 to March 1971.  His complaints included pain in 
the left lumbar area.  

VA medical records show that a systems review in May 1975 was 
positive for backaches and chest pain.  It was indicated that 
he had undergone an electrocardiogram the previous day and 
that it was normal.  

On VA hospitalization from May to June 1975, it was indicated 
that the veteran had presented with somatic complaints.  
While hospitalized, he experienced chest pain which was 
determined by the cardiology service to be of musculoskeletal 
origin.  

In August 1975, the veteran underwent an aortocoronary-
saphenous vein bypass graft.  It was noted that the veteran 
had been admitted with an accelerating anginal syndrome.  
Cardiac catheterization revealed stenosis of the coronary 
artery.  An electrocardiogram demonstrated changes that were 
suggestive of a small myocardial infarction.  

VA outpatient treatment records disclose that when the 
veteran was seen in April 1976, it was indicated that he had 
presented in August 1975 with unstable angina progressive for 
three months.  After the surgery, he was pain free until 
three months earlier when he developed left upper precordial 
chest pain which occurred with fatigue, and might be related 
to emotion, but not necessarily to exertion.  

In a July 1978 statement, A.L.K., M.D., related that he had 
served with the veteran in Burma and that there was a great 
deal of stress.  Dr. K. commented that a portion of the 
veteran's coronary artery disease could be attributed to his 
service in the Burma Theater.  He noted that this would be 
difficult to prove.

An X-ray study of the cervical spine at a private facility in 
July 1980 revealed degenerative changes, particularly at the 
C5-C6 and C6-C7 levels.  

In a statement dated in August 1981, B.R., M.D., related that 
he had served with the veteran in Burma, and that he had been 
the battalion surgeon.  He had recently learned that the 
veteran suffered from cardiac disease.  Dr. R. noted that 
during the campaign, many soldiers developed sores and ulcers 
of their extremities.  He subsequently learned that some of 
the ulcer patients developed myocarditis and he was told that 
this was of diphtheritic origin.  Many of the soldiers in the 
battalion developed ulcerations of the skin.  Dr. R. added 
that it was open to question whether this had any etiologic 
role in the veteran's case.  

In an April 1982 statement, Dr. K., reported that he had 
served with the veteran in India and Burma, as part of a 
ranger outfit known as Merrill's Marauder's.  He stated that 
he had been the combat surgeon.  He described an incident in 
early March 1944 when a mule kicked the veteran, causing him 
to fall down.  The veteran landed on a large rock at the side 
of the trail.  Shortly thereafter, he developed sharp pain in 
the lower back, radiating down both hips and legs.  Dr. K. 
felt that the veteran had suffered an injury to the lower 
back resulting in a torn lumbar disc.  The physician noted 
that after the veteran returned to civilian life, he drove a 
truck and bus until 1965.  During that period of time, there 
were recurrent episodes of disability and incapacitation 
because of severe low back pain radiating down both legs.  
Dr. K. stated that at the present time, the veteran was 
experiencing constant back pain.  There was no question in 
his mind that the veteran suffered a severe injury to his 
back in service, in the form of a torn lumbar disc.  As a 
result of this, he had been constantly bothered with his back 
with intermittent episodes of disability.  

In a statement dated in June 1983, G.A.McG., Jr., the 
Commander of the veteran's unit discussed the arduous 
conditions under which the veteran served.  He noted that no 
morning reports or sick call records were kept.  He referred 
to one of the statements from Dr. K. which described how the 
veteran was injured.  

In a statement dated in August 1983, Dr. K. commented that as 
a practicing rheumatologist, there was no question in his 
mind that there was a direct relationship between the 
veteran's injury in service and his present back problems.  
He added that the veteran also had problems involving the 
cervical spine, consisting of degenerative arthritic changes 
and discogenic disease of the cervical spine.  Certainly, the 
injuries suffered in service, which he described in his April 
1982 letter, could be responsible for the appearance of these 
changes.  He added that severe cervical degenerative changes 
often follow earlier injuries.  He concluded, therefore, he 
considered the cervical spine changes also directly related 
and attributed to the injury suffered in service. 

Dr. R. related, in a February 1984 letter, that the veteran 
sustained ulcers of his legs in Burma, and that the staff at 
the hospital where the veteran was evacuated encountered 
several fatalities in patients with leg ulcers.  An 
investigation and study revealed that the ulcers produced a 
toxin that was directed to the heart.  He added that several 
patients were subsequently treated with diphtheria antitoxin.

The evidence associated with the claims file subsequent to 
the May 1985 decision wherein the Board denied the claim for 
service connection for heart and back disabilities is 
reported below. 

In a statement dated in May 1994, Dr. K. again described how 
the veteran was injured in service.  He noted that the 
veteran had fallen approximately twelve to fifteen feet down 
a steep incline and landed on a rock, striking his back.  He 
was so stunned that he remained on his back for at least 
twenty minutes before he could get up.  Dr. K. related that 
he treated the veteran later that day and found that there 
was severe ecchymosis between the scapulae and along the 
lumbar spine.  This area was quite swollen.  The veteran was 
treated for pain.  The physician added that the veteran 
related that he had suffered from long periods of disabling 
lumbar back pain since 1946-47.  He drove a truck for many 
years after service and this increased his lumbar spine pain.  
The veteran also indicated that he had suffered pain between 
the shoulder blades.  Dr. K. noted the veteran stated that he 
did not receive a full medical examination after volunteering 
for duty in Burma.

In a statement dated in August 1994, R.M.P., M.D., noted that 
he had seen the veteran in May 1994 for a heart condition.  
It was indicated that the veteran first heard of a heart 
condition in 1942 while he was in Panama.  He was told that 
there was an open "and aortic valve sound and mitral 
regurgitation."  He had malaria before the heart condition 
and he had a subsequent attack.  It was reported that the 
veteran had injured his neck vertebrae and back in 1941.  The 
physician noted that the veteran was discharged from service 
in June 1945 with a disability for malaria, although the 
doctor at that time heard a heart murmur.  It was noted the 
veteran reported that he developed severe anterior chest pain 
in 1975 and underwent coronary artery bypass graft surgery at 
that time.  

The veteran had experienced chest pains off and on since that 
time.  The veteran related a history of rheumatic fever 
symptoms in 1942, and stated that he had strep throat, 
swollen knees and a high fever.  He recalled an intravenous 
injection which "bored through the left arm to the heart."  
Following an examination, the diagnoses were ischemic heart 
disease with history of coronary artery bypass graft surgery; 
probable recurrent angina pectoris; probable significant 
coronary artery stenosis; aortic stenosis; and mitral 
regurgitation.  

The examiner commented he felt that the valvular heart 
condition was more typical of congenital aortic valve 
abnormality than of rheumatic heart disease.  He noted that 
the veteran might have suffered from rheumatic fever in 
service, but the natural history of rheumatic heart disease 
was the gradual development of rheumatic mitral stenosis over 
about 20 years from the acute rheumatic fever and 
subsequently possible involvement of other valves, including 
aortic.  He indicated that the veteran had known 
atherosclerotic ischemic heart disease.  

The veteran's recurrent chest pain had begun in about 1975.  
Dr. P. noted that stressful factors in the veteran's service 
career probably accelerated the atherosclerotic process 
leading to critical coronary artery obstruction in 1975.  It 
was noted, however, that such a causal relationship could not 
be proven.  The physician referred to the July 1978 letter 
from Dr. K. which confirmed the highly stressful nature of 
the veteran's service and lent credence to the likelihood 
that the stress factors should be recognized as a causal 
agent of the veteran's coronary and hypertensive heart 
disease.  He opined that the service-induced stress described 
was a causal factor in the development of the veteran's 
ischemic and hypertensive heart disease.  He attributed 25 
percent of the causes of his current cardiovascular 
disability to service conditions and 75 percent to other 
factors.

Of record is a duplicate of the April 1982 letter from Dr. K.

In a statement dated in May 1994, P.E.S. indicated that 
troops did not receive a complete physical examination prior 
to duty in Burma.  

In a statement dated in August 1994, J.M.F., M.D., noted that 
the veteran had been followed at the rheumatology clinic 
since June.  The diagnoses included degenerative disc disease 
involving the lumbar spine with X-ray changes also seen in 
the cervical spine.  The veteran related that he had 
sustained an injury to the lumbar spine during service.  The 
examiner commented that he concurred with the April 1982 
letter from Dr. K.

In January 1995, G.M.R. wrote that after he volunteered for 
Merrill's Marauders, he was never examined by medics until 
April 1944.

In a statement dated in December 1995, N.G., M.D., related 
that she had been seeing the veteran since the previous 
August for back and neck pains, and a heart murmur.  The 
findings included degenerative disc disease of the cervical 
spine and degenerative disc disease and lumbar spondylosis.  
She concluded that a traumatic etiology of the stated 
findings could not be ruled out.

In March 1995, A.B. stated that he had served with the 
veteran and related what he knew had happened to the veteran 
in March 1944.  He indicated that during a march, he noticed 
that one of his men was missing, and when asked about the 
veteran, was told that he had been injured on the trail.  

In a statement dated in December 1995, P.E.S. related that he 
served with the veteran and that he had been severely injured 
when kicked by a mule.  The veteran had been so incapacitated 
that he was left behind with a group of sick and injured.  
The veteran later rejoined the unit.

In September 1998, a duplicate of the October 1942 service 
medical record was received.

Also received in September 1998 was a copy of the August 1981 
letter from Dr. R.

In a September 1998 letter, Dr. K. stated that as the combat 
team physician in the veteran's unit, he was well aware of 
the veteran's medical problems.  While in Burma, the veteran, 
as did many other soldiers, developed sores and ulcers of the 
extremities.  He noted that the veteran had previously served 
in Panama, where he developed myocarditis, probably of 
streptococcus cause.  During the course of following the 
veteran, whom he knew well, he noted that he had mitral 
regurgitation and aortic systolic murmur, characteristic of 
aortic stenosis. 

Also of record are copies of an advice column in a newspaper 
written by a physician discussing heart conditions.

Received in 1998 were copies of the June 1983 and January 
1985 letters from the commander of the veteran's unit.

In statements received in 1998, several soldiers who served 
with the veteran, including an officer, concurred with the 
veteran's claim that members of that unit had not received 
physical examinations prior to transfer to the China, Burma, 
India Theater.


Analysis
Heart disability

Based on a review of the record, the Board concludes that the 
additional evidence in support of the veteran's claim for 
service connection for a heart disability is new and 
material.  In this regard, the Board notes that the claim was 
previously denied on the basis that there was no medical 
evidence which established that his cardiovascular disease 
was related to service.  The Board notes that although it was 
clear that there were findings during service of a murmur and 
that the veteran underwent coronary artery bypass graft 
surgery in 1975, there was no competent medical evidence 
which linked the heart disease to service.  

However, the evidence submitted in conjunction with the 
veteran's attempt to reopen his claim for service connection 
includes a statement from Dr. P. which concluded that 
stressful factors in service probably accelerated the process 
which led to his coronary artery obstruction.  The physician 
specifically concluded that the stress from service was a 
causal factor in the development of cardiovascular disease.  
This evidence is clearly new, in that it was not previously 
of record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran has cardiovascular disease related to 
service.  The statement from Dr. P. suggests that his heart 
disease is linked to service.  The Board finds, accordingly, 
that the additional evidence is new and material, warranting 
reopening of the claim for service connection for a heart 
disability.

Back disability

With respect to the veteran's attempt to reopen his claim for 
service connection for a back disability, the Board concludes 
that the additional evidence submitted in support of the 
veteran's claim is merely cumulative and not new and 
material.  Accordingly, the claim is not reopened, and the 
Board's decision remains final.  The evidence previously of 
record included statements from Dr. K. in which he described 
the veteran's in-service injury to his low back.  In 
addition, the physician concluded that there was a direct 
relationship between the in-service injury and the veteran's 
current back disabilities.  

The additional evidence consists of private medical records, 
including both copies of statements from Dr. K. which were 
already of record, as well as new statements by him.  In May 
1994, Dr. K. again related how the veteran injured his back 
during service.  This fact is readily conceded by the Board.  
His conclusions, however, were considered and rejected by the 
Board in the May 1985 determination.  While some of the 
evidence may be "new" in that it was not previously of 
record, the fact remains that it contains the same 
conclusions as were present at the time of the May 1985 
decision, the evidence need not be considered in order to 
decide the claim fairly.

In the absence of competent medical evidence demonstrating 
that the veteran's back disability, which was first present 
many years after service, is related to service, or any of 
his service-connected disabilities, the Board must find that 
his attempt to reopen his claim for service connection is 
unsuccessful because the evidence he submitted does not bear 
directly and substantially on his claim and the evidence need 
not be considered to fairly adjudicate the claim.  The Board 
notes in passing that the veteran's new theory of entitlement 
to service connection; that is on a secondary basis, does not 
amount to a new claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997).  The Board finds, therefore, that the evidence 
submitted since the Board's May 1985 decision is not new and 
material, and that determination remains final. 


II.  Entitlement to an evaluation in 
excess of 50 percent for anxiety 
disorder.

Factual background

The service medical records show that the veteran was seen in 
August 1944 and neurosis, anxiety state was reported.  

The veteran was afforded a VA psychiatric examination in 
March 1947.  An examination revealed that he was irritable.  
He showed some reactive depression due to his family 
situation.  His stream of thought was connected, relevant and 
spontaneous.  The diagnosis was anxiety state.  

By rating decision dated in April 1947, the RO granted 
service connection for anxiety state, and assigned a 
noncompensable evaluation, effective June 1945.  This rating 
remained in effect for many years.  

The veteran was hospitalized in a VA facility from January to 
March 1976.  He reported increasing depression which was 
ascribed to financial difficulties and of failing health.  
The pertinent diagnosis was psychoneurosis, depressive type.  

Based, in part, on this additional evidence, the RO, by 
rating decision in July 1976, increased the noncompensable 
evaluation assigned for the veteran's psychiatric disorder to 
a 10 percent rating, effective April 1976.

The veteran submitted a claim for an increased rating for a 
psychiatric disability in December 1995.   

The veteran was examined by a private psychologist in 
February 1997.  He presented a long history of depression and 
anxiety.  The veteran described concerns related to his 
roommate, who was a disabled woman.  The veteran stated that 
he had had suicidal ideations in the past.  Psychological 
testing suggested that the veteran was suffering from much 
subjective distress.  The examiner indicated that he might be 
exaggerating his distress in a cry for help.  The profile 
suggested that the veteran was socially alienated and felt 
that others were against him.  There were indications of 
bizarre thinking and odd sensory experiences.  A mental 
status examination showed that the veteran was very 
cooperative.  He was oriented in all spheres.  

The veteran's speech was clear with a good vocabulary.  His 
facial expression was often strained and was worried.  Eye 
contact was appropriate.  The veteran appeared to be in a sad 
and anxious mood much of the time, but his affect was full 
range and appropriate to context.  He periodically became 
tearful, particularly when talking about his experiences 
during World War II.  His thought content was marked by 
helplessness and hopelessness.  There was some indication of 
guilt, in particular, survivor guilt.  He voiced some mild 
paranoia regarding other people and often engaged in 
litigation.  He denied any history of hallucinations or 
formal delusions.  

The veteran described having considerable difficulty with the 
onset of sleep.  His sleep was also marked by repeated 
awakenings during the night.  He reported frequent "odd" 
dreams.  His energy was poor, as was his appetite.  His 
concentration was adequate.  The veteran reported some 
suicidal ideations, but without intent because of his felt 
responsibility for his disabled roommate.  His memory for 
both immediate and remote events was observed to be good.  

The veteran had adequate attention and concentration.  
Insight was limited and his judgment fair.  The diagnoses 
were dysthymic disorder, rule out post traumatic stress 
disorder; and features of passive/aggressive and paranoid 
personality.  The Global Assessment of Functioning (GAF) 
score was 70.  

Based on this evidence, the RO, by rating action in October 
1997, increased the rating assigned for the veteran's service 
connected anxiety disorder from 10 percent to 30 percent, 
effective December 1995.  

A VA psychiatric examination was conducted in February 1998.  
The veteran stated that, since 1976, he had lived with and 
cared for a mentally retarded woman who had epilepsy and 
other health problems.  He reported that they got along very 
well and that she was the reason that he would not commit 
suicide.  He stated that he had few friends and difficulty 
trusting others.  He related that he spent his days doing 
housework, reading to his roommate and teaching her to use 
the computer.  He stated that he had not worked steadily 
since 1965, when he resigned from his job as a bus driver due 
to back pain.  The examiner reviewed some of the veteran's 
medical records.  

The veteran complained of numerous aches and pains and he 
expressed great frustration and anger at VA for not giving 
him what he felt was the proper treatment for his physical 
problems.  The veteran related that he was very anxious and 
often depressed.  He reported thinking about suicide, but 
stated that he would not kill himself because there was no 
one else to take care of his roommate.  He reported that he 
had recently been thinking about the war almost every day and 
that he had dreamed about people dying almost daily for the 
previous few weeks.  He stated that he was bothered by war 
movies and sometimes heard voices if he had the sound turned 
off on the television during combat scenes.  He stated that 
he had trouble sleeping and had little energy.  He indicated 
that he sometimes went long periods without shaving or 
bathing.  He had difficulty remembering names and at times 
misplaced things.  

An examination revealed that the veteran was fully oriented.  
He was neatly groomed and dressed.  He was extremely 
talkative and sometimes tangential.  He wanted to speak about 
his injuries during the war, his physical health and his care 
for his roommate.  He became tearful when discussing his 
relationship with her and his depression.  The veteran 
provided vague answers, and seemed reluctant to be questioned 
about his alcohol use.  

Psychological testing showed that individuals with similar 
profiles were generally very distressed and had low levels of 
energy.  They tended to be preoccupied with somatic 
complaints and reported problems sleeping, despondency and 
hopelessness.  They tended to keep others at a distance and 
might experience conflicts between dependency and self-
assertion.  The diagnoses were dysthymic disorder; anxiety 
disorder, not otherwise specified (with symptoms of post-
traumatic stress disorder); rule out alcohol dependence; and 
personality disorder, not otherwise specified.  The Global 
Assessment of Functioning (GAF) score was 55.  

The examiner noted that the veteran had a long history of 
depression and anxiety, some of which appeared to be related 
to his war experience and some of which was related to 
personality factors and developments.  It was unclear what 
role alcohol abuse had played in his functioning.  The 
veteran was described as being extremely preoccupied with 
somatic complaints and with the perceived lack of 
responsiveness of VA.  He reported some recent exacerbation 
of symptoms of anxiety and depression, but his living 
situation and general level of activity seem to have remained 
stable over the past several years.    

Based on this evidence, the RO, in a rating decision dated 
March 1998, assigned a 50 percent evaluation for anxiety 
disorder, effective December 1995.

Criteria & Analysis

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  

The Court has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his psychiatric disability that 
are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu v. 
Derwinski,      2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

The relevant schedular criteria with respect to psychiatric 
disorders have changed during the veteran's appeal.  The 
amendments were effective on November 7, 1996.

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             




        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9400 (as in effect prior 
to November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9400 (effective November 
7, 1996).  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas, 1 Vet. App. 308, 313, the Court stated: 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply . . . ."  The 
Board has therefore examined the three versions of the VA 
Schedule for Rating Disabilities in light of Karnas.  As 
noted above, the Court has previously held that the rating 
criteria which were effective on February 3, 1988 were more 
favorable to veterans than the previous rating criteria.  See 
Clark, 2 Vet. App. at 169; see also Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991).  Because of the relatively 
recent promulgation, the 1996 rating criteria have not yet 
been subjected to similar Court scrutiny.

The General Counsel of VA concluded that it would have to be 
determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard, 4 Vet. App. 384.  In essence, Bernard held that the 
Board could not adjudicate questions which had not been first 
decided by the RO.  In deciding whether adjudication is 
permissible, the Board must first determine whether an 
appellant would be prejudiced by such action.  
See VAOPGCPREC (O.G.C. Prec. Op. 16-92); Bernard, 4 Vet. App. 
at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under all 
criteria which have been in effect during the pendency of the 
veteran's appeal, because, as discussed above, those most 
favorable to him will be applied.  The Board cannot identify 
any harm to the veteran caused by such consideration.

A review of the record discloses that the examination 
conducted by the private psychologist in February 1997 
demonstrates that the veteran was sad and anxious.  He had 
some paranoia and difficulty sleeping.  However, his memory 
was essentially intact and his affect was not impaired.  The 
Board acknowledges that the more recent VA psychiatric 
examination showed that he was very anxious and depressed.  
Although it was noted that he had not been employed for many 
years, this was attributed to his back disability and not to 
any psychiatric impairment.  There was no indication of any 
panic attacks.  He did not describe any obsessional rituals.  
The Board also notes that his personal appearance was 
appropriate, as he was neatly dressed and shaven.  

The evidence in support of the veteran's claim for a higher 
rating consists of his statements regarding the severity of 
his psychiatric disability.  In contrast, the medical 
findings on both the private and VA psychiatric examinations 
fail to support his claim.  The evidence, in its entirety, 
does not establish that his anxiety disorder is productive of 
more than considerable impairment as contemplated in the 50 
percent evaluation under the criteria effective February 3, 
1988 and prior to November 7, 1996.  

In this regard, severe social and industrial impairment which 
would warrant the next higher evaluation of 70 percent has 
not been shown by the evidence of record.  The multiple 
symptoms associated with a rating of 70 percent contemplated 
in the criteria for rating psychiatric disorders which became 
effective November 7, 1996 have not been demonstrated.  
Accordingly, the Board finds that the weight of the evidence 
is against the claim for an increased rating for the 
appellant's anxiety disorder.  In this regard, no question 
has been presented as to which of two disorders would more 
properly classify the severity of the appellant's anxiety 
disorder.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for the appellant's 
anxiety disorder.



ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
heart disability, the appeal is granted to this extent.  

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disability, the appeal is denied.  

Entitlement to an evaluation in excess of 50 percent for 
anxiety disorder is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the Board has concluded that the additional evidence 
pertaining to the claim for service connection for a heart 
disability is new and material, the RO must consider all the 
evidence of record in reaching its determination.





In addition, the veteran asserts that service connection is 
warranted for a kidney disorder and a hernia.  On the 
separation examination from the veteran's second period of 
service, urinary frequency, at times, was reported.  It was 
indicated that repeated urinalyses were negative.  A clinical 
evaluation of the genitourinary system was normal.  The 
veteran was hospitalized in a VA facility from December 1966 
to June 1967 for complaints including dysuria.  The pertinent 
diagnosis was prostatitis.  He was admitted to a VA 
domiciliary in July 1967 for urinary difficulties.  

The veteran related that he had had constant left-side pain 
in the lower back since 1950.  He later started to have 
dysuria, manifested by frequency, dribbling, and occasional 
straining.  He reported that he had surgery for this 
condition in 1961 at Hawthorne Community Hospital, and that 
he was told he had kinking of the left ureter and 
malformation of the calices.  He did not feel the surgery was 
successful because he still had frequency of urination at 
night and was still dribbling.  The diagnoses included post 
surgery for kinking of the left ureter and prostatitis.  

The Board notes that in his statement of May 1994, Dr. K. 
indicated that the veteran had been told by a urologist that 
he had a floating left kidney and a kinked left ureter.  It 
was also noted that the veteran stated that he had a large 
bulge in the kidney area, and the examiner commented that if 
this was verified to be a hernia, it might represent injury 
from the in-service mule kick.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  In light 
of the development requested below, the Board will defer 
consideration of the issue of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability pending a remand of the case the 
RO for further development as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and approximate dates of 
treatment of all medical providers, VA 
and non-VA, inpatient and outpatient, 
from whom he has received treatment for a 
heart disability, a kidney disorder and a 
hernia since his discharge from service.  
He should also be requested to furnish 
the location of Hawthorne Community 
Hospital.  After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should then be afforded 
VA examinations by specialists in 
cardiovascular disease, orthopedics and 
urology, if available, to determine the 
nature, extent of severity, and etiology 
of any current cardiovascular disease, 
kidney disorder or hernia.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated by the 
examiners in this regard.  Any further 
indicated studies and tests should be 
performed.  Each specialist should 
furnish an opinion in his area of 
expertise, concerning whether the veteran 
has cardiovascular disease, a kidney 
disorder or a hernia related to service.  
The examiners should set forth the 
rationale for all opinions expressed.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a kidney disorder 
and hernia, and adjudicate the issue of 
entitlement to service connection for a 
heart disability on a de novo basis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


- 30 -


